Name: Council Regulation (Euratom, ECSC, EEC) No 3017/81 of 19 October 1981 adjusting the weightings applied to the remuneration and pensions of officials and other servants of the European Communities
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 10 . 81 Official Journal of the European Communities No L 302/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EURATOM, ECSC, EEC) No 3017/81 of 19 October 1981 adjusting the weightings applied to the remuneration and pensions of officials and other servants of the European Communities THE COUNCIL OF THE EUROPEAN COMMUNITIES. ensuing difference in salary ; whereas , to this end , it is advisable to fix an earlier date for the applicability of the weighting for various places of employment as adopted by Regulation (Euratom , ECSC, EEC) No 1 974/ 8 1 ; Whereas this is without prejudice to the rules governing adjustments to weightings for high inflation countries , which are to be specified in the new salaries adjustment method , Having regard to the Treaty establishing a single Council and a single Commission of the European Communities , Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the European Communities laid down by Council Regula ­ tion (EEC, Euratom , ECSC) No 259 /68 ('), as last amended by Regulation (Euratom . ECSC , EEC) No 2780/ 81 (2 ), and in particular Articles 64 , 65 ( 2) and 82 of the Staff Regulations and the first paragraph of Article 20 and Article 64 of the conditions of employ ­ ment, HAS ADOPTED THIS REGULATION : Article 1Having regard to the proposal from the Commission , Article 1 ( 1 ) of Regulation (Euratom , ECSC, EEC) No 1974/ 81 is hereby amended as follows : '  with effect from 1 November 1980 , the weight ­ ings applicable to the remuneration of offi ­ cials and other servants employed in the two countries listed below shall be as follows : Whereas , because ot the appreciable rise in the cost ot living which took place during the second half of 1980 in a number of countries where officials and other servants of the European Communities are employed , it was decided by Regulation (Euratom , ECSC , EEC) No 1974/81 (-') that the weightings applied to the remuneration and pensions of officials and other servants should be adjusted with effect from 1 January 1981 ; Turkey 80-0Israel 158-7 with ettect from 16 November 1980 , the weightings applicable to the remuneration of officials and other servants in the five coun ­ tries listed below shall be as follows : Whereas the considerable loss of purchasing power suffered in the second half of 1 980 bv officials employed in countries with high rates of inflation , compared with that suffered during the same period by officials at the provisional seat of the institutions , renders it advisable to make compensation for the 83-2 82-4 136-3 140-4 99-7' &gt;) OJ No L 56 , 4 . 3 . 1968 , p . 1 . ; ) OJ No L 271 , 26 . 9 . 1981 , p . 1 . Greece Italy Venezuela Chile Yugoslavia} ) OJ No L 193 , 16 . "7 . 1981 , p . 1 . No L 302/2 Official Journal of the European Communities 23 . 10 . 81 Article 2 With effect from 16 November 1980 , the weight ­ ings applicable to the pensions and allowances of persons covered by Article 2 of Regulation (EEC, Euratom , ECSC) No 1 60/80 (') who declare their home to be in Italy shall be as follows : Article 1 (2) of Regulation (Euratom, ECSC, EEC) No 1974/81 is hereby amended as follows : 'With effect from 16 November 1980 , the following weightings shall be applied to pensions in accordance with the second subparagraph of Article 82 ( 1 ) of the Staff Regulations as regards persons declaring their home to be in one of the two countries below : Greece 83-2 Italy 82-4' Italy 97-3 (') OJ No L 20 , 26 . 1 . 1980 , p . 1 .' Article 4 Article 3 Article 2 (2) of Regulation (Euratom ECSC, EEC) No 1974/81 is hereby amended as follows : This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 19 October 1981 . For the Council The President P. WALKER